UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6983



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR PAUL MOORE, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-98-93)


Submitted: September 29, 2005             Decided:   October 11, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Paul Moore, Jr., Appellant Pro Se.        Douglas Cannon,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           A jury convicted Arthur Paul Moore, Jr., of conspiracy to

distribute and to possess with intent to distribute crack cocaine,

and the district court sentenced him to a 294-month term of

imprisonment by judgment entered on August 31, 1999.             This court

affirmed the district court’s judgment.              See United States v.

Moore, No. 99-4691, 2000 WL 992253 (4th Cir. July 18, 2000)

(unpublished). Seeking a second direct criminal appeal pursuant to

18 U.S.C. § 3742 (2000), Moore filed a notice of appeal on May 3,

2005.   We lack jurisdiction to consider the merits of the appeal,

however, because it is untimely. Criminal defendants have ten days

from the entry of the judgment or order at issue to file a notice

of   appeal.   See   Fed.   R.   App.   P.   4(b).     The   appeal   periods

established by Rule 4 are mandatory and jurisdictional. Browder v.

Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978).               Because Moore

filed his notice of appeal nearly six years outside the appeal

period, we lack jurisdiction to consider the merits of the appeal.

           To the extent that Moore seeks to appeal the district

court’s order entered on October 17, 2002, accepting the magistrate

judge’s recommendation and denying his motion filed under 28 U.S.C.

§ 2255 (2000), we deny a certificate of appealability and dismiss

the appeal for lack of jurisdiction because Moore’s notice of

appeal also is untimely as to that order.            When the United States

or its officer or agency is a party, the notice of appeal must be


                                   - 2 -
filed no more than sixty days after entry of the district court’s

final judgment or order, Fed. R. App. P. 4(a)(1), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).      Furthermore, this court has previously reviewed that

order   on    appeal,   denied      a    certificate      of   appealability,       and

dismissed the appeal.         See United States v. Moore, 56 F. App. 182

(4th Cir. Feb. 26, 2003) (unpublished), cert. denied, 540 U.S. 842

(2003).

              Accordingly,     we       dismiss     the   appeal       for   lack    of

jurisdiction.      Finally, to the extent that we construe Moore’s

notice of appeal and informal brief as an application to file a

successive § 2255 motion, see United States v. Winestock, 340 F.3d

200, 208 (4th Cir.), cert. denied, 540 U.S. 995 (2003), we deny

authorization to file a successive § 2255 motion because Moore’s

claims do not satisfy the conditions set forth in 28 U.S.C.

§§ 2244, 2255 ¶ 8 (2000).                We deny Moore’s motion to review

sentence enhancements and dispense with oral argument because the

facts   and    legal    contentions       are     adequately     presented     in   the

materials     before    the   court      and     argument      would   not    aid   the

decisional process.

                                                                             DISMISSED




                                         - 3 -